In an action to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Kings County (Rothenberg, J.), dated June 14, 2012, which denied their motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint. The evidence relied upon by the defendants was not “documentary evidence” within the meaning of CPLR 3211 (a) (1) (see Pasquaretto v Long Is. Univ., 106 AD3d 794, 795 [2013]; Cives Corp. v George A. Fuller Co., Inc., 97 AD3d 713, 714 [2012]; *589Jones v Rochdale Vil., Inc., 96 AD3d 1014, 1017 [2012]). Moreover, dismissal was not warranted pursuant to CPLR 3211 (a) (7), since the evidence did not show that any material fact alleged by the plaintiff was not a fact at all or that no significant dispute exists regarding it (see Guggenheimer v Ginzburg, 43 NY2d 268, 275 [1977]; Constructamax, Inc. v Dodge Chamberlin Luzine Weber, Assoc. Architects, LLP, 109 AD3d 574 [2013]; Matter of White Plains Plaza Realty, LLC v Cappelli Enters., Inc., 108 AD3d 634, 636 [2013]). Rivera, J.P., Leventhal, Chambers and Lott, JJ., concur.